
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.30.1


CITY NATIONAL CORPORATION


FIRST AMENDMENT TO
1999 VARIABLE BONUS PLAN


    This First Amendment to the City National Corporation (the "Corporation")
1999 Variable Bonus Plan (the "Plan") is adopted as of March 5, 2001.

    WHEREAS, the Compensation and Directors Nominating Committee (the
"Committee") and the Board of Directors have previously approved the 1999
Variable Bonus Plan;

    WHEREAS, the Corporation's 1999 Variable Bonus Plan was presented to the
Corporation's stockholders, and approved by them, at the 1999 Annual Meeting of
Stockholders;

    WHEREAS, it has been brought to the attention of the Committee that the
Corporation's 1999 Variable Bonus Plan contains an error, in that it provides
for bonus payments determined by reference to a participant's "annualized base
salary, as determined by the Committee, as of the first day of the Plan Year"
when it was intended that bonus payments be determined by reference to a
participant's annualized base salary as of the last day of each Plan Year;

    WHEREAS, Section 9 of the Corporation's 1999 Variable Bonus Plan authorizes
the Committee to correct any defect in the Plan;

    WHEREAS, Section 9 of Corporation's 1999 Variable Bonus Plan also authorizes
the Board of Directors to modify the Plan in whole or in part, provided that no
amendment may violate the law or Treasury Regulation Section 1.162-27
(promulgated under the Internal Revenue Code of 1986, as amended) unless the
Board of Directors finds that such amendment is in the best interest of the
Corporation;

    WHEREAS, the Committee believes the error in the Corporation's 1999 Variable
Bonus Plan is a defect that the Committee is authorized to correct;

    WHEREAS, the Committee has been advised by its expert advisers that the
amendment necessary to correct this defect would not violate the law or Treasury
Regulation Section 1.162-27;

    NOW, THEREFORE, BE IT RESOLVED, that, retroactive to the initial adoption of
this Corporation's 1999 Variable Bonus Plan, this Corporation's 1999 Variable
Bonus Plan is corrected by revising Section 5.4 thereof to read in its entirety
as follows:

5.4The award will be a bonus payment in an amount obtained by multiplying the
following amounts: (1) a Participant's annualized base salary, as determined by
the Committee, as of the last day of the Plan Year, (2) a specified percentage
(as expressed as a decimal or fixed by a formula which will determine such
percentage) determined by the Committee to apply to the Participant for the Plan
Year.

–1–

--------------------------------------------------------------------------------





QuickLinks


CITY NATIONAL CORPORATION
FIRST AMENDMENT TO 1999 VARIABLE BONUS PLAN
